UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7258



ROBERT STEVEN VISINTINE,

                                             Petitioner - Appellant,

          versus


KEITH OLSEN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-536-5)


Submitted:   June 9, 1998                    Decided:   June 30, 1998


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Steven Visintine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Visintine appeals the district court’s order dismissing

without prejudice his motion filed under 28 U.S.C.A. § 2241 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion adopting the magistrate judge’s recommendation and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Visintine v. Olsen, No. CA-97-536-5 (S.D.W.

Va.   July   18,   1997).   In   light       of   this   disposition,   we   deny

Visintine’s second motion for release pending appeal and his mo-

tions for reconsideration of this court’s order denying his motion

for release pending appeal; for summary judgment; to expedite; as

well as his motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




                                         2